DISMISS; and Opinion Filed May 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01548-CR
                                      No. 05-14-01549-CR
                                      No. 05-14-01559-CR
                                      No. 05-14-01560-CR
                                      No. 05-14-01561-CR

                          RONNIE JAMARR CONLEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
          Trial Court Cause Nos. MA13-24802-L, MA13-25397-L, MA14-25147-L,
                             MA14-25148-L, MA14-25149-L

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

141548F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

RONNIE JAMARR CONLEY, Appellant                   On Appeal from the County Criminal Court
                                                  No. 10, Dallas County, Texas
No. 05-14-01548-CR        V.                      Trial Court Cause No. MA13-24802-L.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 15th day of May, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

RONNIE JAMARR CONLEY, Appellant                   On Appeal from the County Criminal Court
                                                  No. 10, Dallas County, Texas
No. 05-14-01549-CR        V.                      Trial Court Cause No. MA13-24802-L.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 15th day of May, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

RONNIE JAMARR CONLEY, Appellant                   On Appeal from the County Criminal Court
                                                  No. 10, Dallas County, Texas
No. 05-14-01559-CR        V.                      Trial Court Cause No. MA14-25147-L.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 15th day of May, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

RONNIE JAMARR CONLEY, Appellant                   On Appeal from the County Criminal Court
                                                  No. 10, Dallas County, Texas
No. 05-14-01560-CR        V.                      Trial Court Cause No. MA14-25148-L.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 15th day of May, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

RONNIE JAMARR CONLEY, Appellant                   On Appeal from the County Criminal Court
                                                  No. 10, Dallas County, Texas
No. 05-14-01561-CR        V.                      Trial Court Cause No. MA14-25149-L.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 15th day of May, 2015.